DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-12 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/731,018 (‘018). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application (drawn to a system) and Claim 7 of the current application (drawn to a method) closely recite the subject matter of Claim one of the ‘018 application (drawn to a non-transitory computer readable medium), with one difference being the statutory class.  The difference of which is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim
Current Application (17/374,717)
Claim
Copending Application (17/731,018)
1
A system for package delivery notification and confirmation using barcodes, the system having a web server with a network connection to one or more remote devices over a network, the network configured to communicatively interconnect the web server and one or more client devices, the remote device comprises: a memory having instructions stored thereon; and a processor configured to execute the instructions on the memory to cause the remote device to: obtain delivery information from a package to be delivered; generate a delivery notification message; transmit the delivery notification message to the web server; and receive a server response to the delivery notification message.
1
[0005] - "the above and other problems are solved by providing a system and method for package delivery notification and confirmation using barcodes corresponding to delivery addresses according to the principles and example embodiments disclosed herein.” [Claim 1] - "A non-transitory computer-readable recording medium in a mobile device for client configuration of a system for package delivery notification and confirmation device in a wireless network, the wireless network configured to communicatively interconnect the mobile device, one or more web servers, and one or more recipient mobile devices, the non-transitory computer- readable recording medium storing one or more programs which when executed by a controller of the package delivery notification and confirmation device performs steps comprising: obtaining delivery information from a package to be delivered; generating a delivery notification message; transmitting the delivery notification message to the web server; and receiving a server response to the delivery notification message.
7
A method for package delivery notification and confirmation using barcodes having a web server with a network connection to one or more remote devices over a network, the network configured to communicatively interconnect the web server and one or more client devices, the method comprising: obtaining delivery information from a package to be delivered; generating a delivery notification message; transmitting the delivery notification message to the web server; and receiving a server response to the delivery notification message.
1
[0005] - "the above and other problems are solved by providing a system and method for package delivery notification and confirmation using barcodes corresponding to delivery addresses according to the principles and example embodiments disclosed herein.” [Claim 1] - "A non-transitory computer-readable recording medium in a mobile device for client configuration of a system for package delivery notification and confirmation device in a wireless network, the wireless network configured to communicatively interconnect the mobile device, one or more web servers, and one or more recipient mobile devices, the non-transitory computer- readable recording medium storing one or more programs which when executed by a controller of the package delivery notification and confirmation device performs steps comprising: obtaining delivery information from a package to be delivered; generating a delivery notification message; transmitting the delivery notification message to the web server; and receiving a server response to the delivery notification message.
2,8
obtaining delivery location data; obtaining package tracking information; and obtaining GPS location information.
2
wherein the method further comprises: obtaining delivery location data; obtaining package tracking information; and obtaining GPS location information.
3,9
obtaining a first image of the package at a delivery location; obtaining a second image of a recipient receiving the package when a recipient receives the package; obtaining an image of the delivery personnel at the delivery location; and obtaining an image of any signature obtained from the recipient receiving the package.
3
obtaining a first image of the package at a delivery location; obtaining a second image of a recipient receiving the package when a recipient receives the package; obtaining an image of the delivery personnel at the delivery location; and obtaining an image of any signature obtained from the recipient receiving the package.
4,10
wherein the delivery location data is obtained from scanning a location barcode at the delivery location containing information describing the location.
4
wherein the delivery location data is obtained from scanning a location barcode at the delivery location containing information describing the location.
5,11
wherein the location barcode contains an identification ID that identifies the location to data stored within the web server.
5
wherein the location barcode contains an identification ID that identifies the location to data stored within the web server.
6,12
wherein the location barcode corresponds to a QR code containing delivery information comprising one or more of the following: a name and billing address of the recipient; the delivery address corresponding to the location of the QR code; special delivery instructions that the driver may obtain from the data within the QR code; and GPS location data of the delivery location previously obtained and encoded within the QR code.
6
wherein the location barcode corresponds to a QR code containing delivery information comprising one or more of the following: a name and billing address of the recipient; the delivery address corresponding to the location of the QR code; special delivery instructions that the driver may obtain from the data within the QR code; and GPS location data of the delivery location previously obtained and encoded within the QR code.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-6 are directed to a system (i.e., a machine); claims 7-12 are directed to a method (i.e., a process). Therefore, claims 1-12 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One

Independent claims 1 and 7 substantially recite obtaining delivery information from a package to be delivered, generating a delivery notification message, transmitting the delivery notification message, and receiving a response to the delivery notification message.

The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claims 1 and 7 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: (i) barcodes, (ii) a web server, (iii) a network connection, (iv) remote devices, (v) a network, and (vi) a processor configured to execute the instructions on the memory.

The additional element of (i) barcodes are recited at a high level of generality (See [0026] of the Applicant’s PG Publication discussing the barcodes) such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (2D image codes) (See MPEP 2106.05(h)).

The additional elements of (ii) a webserver (iii) a network connection, (iv) remote devices, (v) a network, and (vi) a processor configured to execute the instructions on the memory. are recited at a high level of generality (see [0063] of the Applicants PG Publication discussing the web server and the remote devices, [0023] discussing the network connection, [0021] discussing the remote devices, [0062] discussing the network, [0059] discussing the processor, and [0060] discussing memory) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).

Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 1 showing all the additional (i) barcodes, (ii) a web server, (iii) a network connection, (iv) remote devices, (v) a network, and (vi) a processor configured to execute the instructions on the memory (contained within the remote device {105}) in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.


Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims 1 and 7 are ineligible.

Dependent Claims 2-5, and 8-11 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claims 1 and 7 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-5 and 8-11 are also ineligible.

Step 2A, Prong Two

Dependent Claims 6 and 12 further narrow the previously recited abstract idea limitations. Claims 6 and 12 also recites the additional elements of a QR code, which is recited at a high-level of generality (See [0026] of the Applicants PG Publication disclosing the QR code) such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (2-D image codes) (See MPEP 2106.05(h)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a QR code does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 6 and 12 are ineligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 recite the limitation "the delivery" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a delivery personnel”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) & (2) as being unpatentable by Dotterweich (US 10482415).

Claim 1:

Dotterweich teaches:

A system for package delivery notification and confirmation using barcodes,
(Dotterweich -[Col 10, Ln. 59-61] - "each item may include an item/shipment identifier, such as a barcode, a MaxiCode, electronic representation, and/or text (e.g., alphanumeric text)." [Col. 12, Ln. 37-41] - " at delivery a service provider may scan the item being delivered using a mobile station 105 to capture a unique item/shipment identifier associated with the item being delivered and transmit the captured unique item/shipment identifier to the one or more carrier systems 100." [Col. 13, Ln. 12-18] - "shippers (e.g., shipper computing device 120) may identify/define triggering events for which the messages providing information regarding items should be transmitted to the consignee (e.g., including real-time or near real-time). For instance, the triggering events may be day item is tendered to carrier, the day before delivery, morning of delivery and delivery confirmation item," [Col. 14, Ln. 49-59] - "Many modifications and other embodiments of the inventions set forth herein will come to mind to one skilled in the art to which these inventions pertain having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. Therefore, it is to be understood that the inventions are not to be limited to the specific embodiments disclosed and that modifications and other embodiments are intended to be included within the scope of the appended claims. Although specific terms are employed herein, they are used in a generic and descriptive sense only and not for purposes of limitation.")

the system having a web server with a network connection to one or more remote devices over a network,
(Dotterweich - [Col. 3, Ln. 48-56] - "FIG. 1 provides an illustration of a system that can be used in conjunction with various embodiments of the present invention. As shown in FIG. 1, the system may include one or more carrier systems (web server) 100, one or more mobile stations (remote devices) 105, one or more consignee computing devices 110, one or more networks 115, and one or more shipper computing devices 120. Each of the components of the system may be in electronic communication with, for example, one another over the same or different wireless or wired networks")

the network configured to communicatively interconnect the web server and one or more client devices,
(Dotterweich - [Col. 3, Ln. 48-56] - "FIG. 1 provides an illustration of a system that can be used in conjunction with various embodiments of the present invention. As shown in FIG. 1, the system may include one or more carrier systems 100, one or more mobile stations (client devices) 105, one or more consignee computing devices (client devices) 110, one or more networks 115, and one or more shipper computing devices 120. Each of the components of the system may be in electronic communication with, for example, one another over the same or different wireless or wired networks”)

the remote device comprises: a memory having instructions stored thereon; and
(Dotterweich - [Col. 6, Ln. 38-48] - "The mobile station 105 can also include volatile memory 322 and/or non-volatile memory 324, which can be embedded and/or may be removable. For example, the non-volatile memory may be embedded or removable MMCs, secure digital SD memory cards, Memory Sticks, EEPROM, flash memory, hard disk, or the like. The memory can store any of a number of pieces or amount of information and data used by the mobile station 105 to implement the functions of the mobile station 105. The memory can also store content, such as computer program code for an application and/or other computer programs.")

a processor configured to execute the instructions on the memory to cause the remote device to:
(Dotterweich – [Col. 5, Ln. 43-52] –  FIG. 3 provides an illustrative schematic representative of a mobile station 105 that can be used in conjunction with the embodiments of the present invention. Mobile stations 105 can be operated by various parties, including carrier personnel (e.g., delivery drivers, sorters, and/or the like). As shown in FIG. 3, the mobile station 105 can include an antenna 312, a transmitter 304 (e.g., radio), a receiver 306 (e.g., radio), and a processing device 308 (e.g., a processor, controller, and/or the like) that provides signals to and receives signals from the transmitter 304 and receiver 306, respectively.“ [Col. 6, Ln. 43-46] – “The memory can store any of a number of pieces or amount of information and data used by the mobile station 105 to implement the functions of the mobile station 105.” [Fig. 3] – illustrating processing device 308 (processor) coupled to memory)

obtain delivery information from a package to be delivered; 
(Dotterweich - [Col. 10, Ln. 59-Col. 11, Ln. 16] - "each item may include an item/shipment identifier, such as a barcode, a MaxiCode, electronic representation, and/or text (e.g., alphanumeric text). The unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item as it moves through the carrier's transportation network. ...  the one or more carrier systems 100 may store an item/shipment identifier in association with shipping data for the item ... The shipping data may include information about the party shipping the item (e.g., shipper), such as the party's address, the party's phone number, the party's return address, the party's name, and/or the like. The shipping data may also include information about the consignee to whom the item is to be delivered, such as the consignee's address (e.g., delivery location), the consignee's phone number, the consignee's name, and/or the like." [Col. 11, Ln. 26-31] – “the unique item/shipment identifier, the carrier-assigned customer identifier may be automatically scanned by a barcode or MaxiCode device, an RFID interrogator, by a camera controller, or by a carrier employee using a handheld device (e.g., mobile station 105).”)

generate a delivery notification message;
[Col. 12, Ln. 37-40] - "at delivery a service provider may scan the item being delivered using a mobile station 105 to capture a unique item/shipment identifier associated with the item being delivered (generates message to be sent to web server)"

transmit the delivery notification message to the web server; and
(Dotterweich - [Col. 12, Ln. 40-41] - "and transmit the captured unique item/shipment identifier to the one or more carrier systems 100.")

receive a server response to the delivery notification message.
(Dotterweich - [Col. 12, Ln. 42-46] - "Using this unique item/shipment identifier, the one or more carrier systems 100 may access the shipment data and an associated audio, image and/or video file (or a hyperlink to the audio, image or video file) may be transmitted to the service provider's mobile station 105."

Claim 2:

Dotterweich teaches the limitations associated with Claim 1. Dotterweich additionally teaches:
	
wherein the remote device obtains delivery information by executing instructions to further cause the remote device to: obtain delivery location data;
(Dotterweich - [Col. 6, Ln. 14-19] - " the mobile station 105 may include a location determining device and/or functionality. For example, the mobile station 105 may include a Global Positioning System (GPS) module adapted to acquire, for example, latitude, longitude, altitude, geocode, course, and/or speed data."  [Col. 10, Ln. 59-Col. 11, Ln. 16] - "each item may include an item/shipment identifier, such as a barcode, a MaxiCode, electronic representation, and/or text (e.g., alphanumeric text). The unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item as it moves through the carrier's transportation network. ...  the one or more carrier systems 100 may store an item/shipment identifier in association with shipping data for the item ... The shipping data may include information about the party shipping the item (e.g., shipper), such as the party's address, the party's phone number, the party's return address, the party's name, and/or the like. The shipping data may also include information about the consignee to whom the item is to be delivered, such as the consignee's address (e.g., delivery location), the consignee's phone number, the consignee's name, and/or the like." [Col. 11, Ln. 26-31] – “the unique item/shipment identifier, the carrier-assigned customer identifier may be automatically scanned by a barcode or MaxiCode device, an RFID interrogator, by a camera controller, or by a carrier employee using a handheld device (e.g., mobile station 105).”)

obtain package tracking information; and
(Dotterweich - [Col. 10, Ln. 59-Col. 11, Ln. 16] - "each item may include an item/shipment identifier, such as a barcode, a MaxiCode, electronic representation, and/or text (e.g., alphanumeric text). The unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item as it moves through the carrier's transportation network. ...  the one or more carrier systems 100 may store an item/shipment identifier in association with shipping data for the item ... The shipping data may include information about the party shipping the item (e.g., shipper), such as the party's address, the party's phone number, the party's return address, the party's name, and/or the like. The shipping data may also include information about the consignee to whom the item is to be delivered, such as the consignee's address (e.g., delivery location), the consignee's phone number, the consignee's name, and/or the like." [Col 12. Ln. 37-41] - "at delivery a service provider may scan the item being delivered using a mobile station 105 to capture a unique item/shipment identifier associated with the item being delivered and transmit the captured unique item/shipment identifier to the one or more carrier systems 100."

obtain GPS location information.
(Dotterweich - [Col. 14, Ln. 33-37] - "the mobile station 105 may record the present location (via GPS, input regarding address, etc.) when capturing the audio confirmation, image and/or video. This could be used to further provide proof of delivery to the appropriate location.")

Claim 7:

Dotterweich teaches:

A method for package delivery notification and confirmation
(Dotterweich – [Claim 1] – “A method for sending messages” [Col. 13, Ln. 12-18] - "shippers (e.g., shipper computing device 120) may identify/define triggering events for which the messages providing information regarding items should be transmitted to the consignee (e.g., including real-time or near real-time). For instance, the triggering events may be day item is tendered to carrier, the day before delivery, morning of delivery and delivery confirmation item,")

The remainder of the claim limitations are rejected using the same rational as Claim 1.

Claim 8:

Dotterweich teaches the limitations associated with Claim 7.  Additionally, Dotterweich teaches this claim using the same rational as Claim 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich (US 10482415), as applied in Claim 2 and 8, in view of Gorlin (US 20160019496).

Claim 3:

Dotterweich teaches the limitations associated with Claim 2. Dotterweich additionally teaches:

obtain a first image of the package at a delivery location;
(Dotterweich - [Col. 14, Ln. 3-8] - "service provider to capture an image and/or video of the item proximate the time of delivery to the consignee as illustrated in FIG. 8. The proximate time may be upon arrival at the delivery address, during delivery of the item to the consignee and/or after presenting the item to the consignee.")

obtain a second image of a recipient receiving the package when a recipient receives the package;
(Dotterweich - [Col. 14, Ln. 3-8] - "service provider to capture an image and/or video of the item proximate the time of delivery to the consignee as illustrated in FIG. 8. The proximate time may be upon arrival at the delivery address, during delivery of the item to the consignee and/or after presenting the item to the consignee." [Col. 14, Ln. 19-22] - "the service provider may be prompted to capture an audio confirmation and/or image/video of the individual receiving the item."

Dotterweich  does not explicitly teach, however Gorlin, in the same field of endeavor, teaches:

obtain an image of the delivery personnel at the delivery location; and
(Gorlin – [0192] – “the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. The receiver and/or deliverer can also take a picture (photo) or pictures of the package itself (and optionally the inside as well) to confirm that it arrived intact. In another embodiment, a picture can be taken of the deliverer, the receiver, and the package (all in the same picture). All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera.”

obtain an image of any signature obtained from the recipient receiving the package.
(Gorlin – [0170] - “The receiver may also be required to sign for the package on the delivers mobile device (using a stylus or their finger on the output device) to confirm the delivery, the signature will be transmitted to the server.” [0341-0342] – “Any description of a component or embodiment herein also includes hardware, Software, and configurations which already exist in the prior art and may be necessary to the operation of Such component(s) or embodiment(s). Further, the operations described herein can be performed in any sensible order. Any operations not required for proper operation can be optional. … Further, since numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the invention to the exact construction and operation illustrated and described, and accordingly all Suitable modifications and equivalents may be resorted to, falling within the scope of the invention.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for customized shipment notifications of Dotterweich with the package confirmation system of Gorlin in order to provide a more secure system with image verification (See Para. 192 of Gorlin). 

Claim 9:

Dotterweich teaches the limitations associated with Claim 8.  Dotterweich in view of Gorlin teach this claim using the same rational as Claim 3.

Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich (US 10482415), as applied in Claims 2 and 8 respectively, in view of Austin (US 20060202009).

Claim 4:

Dotterweich teaches the limitations associated with Claim 2. Dotterweich does not explicitly teach, however Austin, in the same field of endeavor, teaches:

wherein the delivery location data is obtained from scanning a location barcode at the delivery location containing information describing the location.
(Austin - [0014-0015] - "This invention uses barcode and/or RFID tags for verification of the physical address of a residence or business or location. Each home, business, building or location is supplied with one or more data marker(s) that includes a bar code and/or RFID tag. The data marker contains address data. The data marker or another data marker may contain additional information such as owner data, business name data, resident data, employee data, equipment data, utility data, floor plan or layout data, medical data and/or other information. The data marker could be placed on or in a building or be remote from the building. The data marker may be on the exterior of a building, in a lobby, at each department or unit. If a data marker is remote from a location, it is preferably that the data marker be in relatively close proximity to the building or location so that the service provider can easily identify the location.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for customized shipment notifications of Dotterweich with the address verification method of Austin in order to “quickly and accurately verify the address of a location.” (Austin [0008])

Claim 5:
	
Dotterweich in view of Austin teaches the limitations associated with Claim 4. Additionally, Dotterweich teaches:

Storing data within the web server
(Dotterweich – [Col. 5, Ln. 1-4] – “In addition to the program modules, the carrier system 100 may store or be in communication with one or more databases, such as database 240.”

Dotterweich does not explicitly teach, however Austin, in the same field of endeavor, teaches:

wherein the location barcode contains an identification ID that identifies the location to stored data (within the web server as taught by Dotterweich)
(Austin - [0014] - "This invention uses barcode and/or RFID tags for verification of the physical address of a residence or business or location. ... he data marker contains address data. The data marker or another data marker may contain additional information such as owner data, business name data, resident data, employee data, equipment data, utility data, floor plan or layout data, medical data and/or other information." [0022] - "The driver scans/interrogates the address on the equipment packaging or invoice (using the barcode and/or RF tag) to confirm the name of the company C1 and address A1 where the delivery is to be made. This information is entered into or stored in a handheld device. The driver scans/interrogates the data marker at the delivery location to verify the address and company name match. If there is a match the equipment is delivered.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for customized shipment notifications of Dotterweich with the address verification method of Austin in order to “quickly and accurately verify the address of a location.” (Austin [0008])

Claim 10:

Dotterweich teaches the limitations associated with Claim 8. Dotterweich in view of Austin teaches this claim using the same rationale as Claim 4.

Claim 11:

Dotterweich in view of Austin teaches the limitations associated with Claim 10. Dotterweich in view of Austin teaches this claim using the same rationale as Claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich (US 10482415) in view of Austin (US 20060202009), as applied in Claim 4 and 10, and further in view of Park (KR 20200022670)

Claim 6:

Dotterweich in view of Austin teaches the limitations associated with Claim 4. Additionally, Dotterweich in view of Austin does not explicitly teach, however Park, in the same field of endeavor, teaches:

wherein the location barcode corresponds to a QR code containing delivery information comprising one or more of the following: the delivery address corresponding to the location of the QR code.
(Park - [Pg. 8, Para. 6] - " The deliveryman terminal 100 photographs the QR code attached to the front wall of the house (step S1) and then analyzes and compares it with previously stored delivery address information to confirm whether the delivery address matches (step S3).”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for customized shipment notifications of Dotterweich in view of Austin with the method of verifying physical addresses of Park in order to more efficiently “check whether the goods delivery is properly performed.” (Park [Pg. 5, Para. 3])

Claim 12:
Dotterweich in view of Austin teaches the limitations associated with Claim 10. Dotterweich in view of Austin, and further in view of Park teaches this claim using the same rationale as Claim 6.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s dislcsoure:
Srinivasan – US 20190378080 – references delivery confirmation systems utilizing barcodes
Walsh  - US 20180121872 – references delivery confirmation systems utilizing barcodes
Hill – US 10853757 – references images in delivery confirmation and notification 
Clarke – US 20160335593 – references various methods for delivery confirmation
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272- 5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID G. GODBOLD/Examiner, Art Unit 3628           
                                                                                                                                                                                             /RUPANGINI SINGH/Primary Examiner, Art Unit 3628